DETAILED ACTION

Response to Amendment
The Amendment filed 07/22/2022 has been entered.  Claims 1-11 remain pending in the application.  New claim(s) 12-13 have been added.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 04/29/2022.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a first and a second traversing element” in lines 6-7.  Claim 1 recites the limitation “at least one third quenching device is mounted on a traversing element” in lines 13-14.  It is unclear if the traversing element of lines 13-14 is the same as or different from the one of the traversing elements of lines 6-7.  Claims 2 and 10-11 are rejected due to their dependence on rejected claim 1.  
Claim 3 recites the limitation “further comprising a third traversing element”.  Claim 3 depends from claim 1.  Claim 1 recites the limitation “at least one third quenching device is mounted on a traversing element”.  It is unclear if the third traversing element of claim 3 is the same as or different from the traversing element of claim 1.  Claims 4-9 are rejected due to their dependence on rejected claim 3.  
Claim 13 recites the limitation “a third carrier element”.  This is unclear because no first or second carrier elements are claimed.  

Claim Rejections - 35 USC § 103
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rollmann et al. (US 20080141535 A1), in view of Ardissone (ITTO 20100173 A1), from 07/22/2022 IDS, as machine translated.
Regarding claims 1 and 2, Rollmann teaches “producing a bearing ring for large-size rolling bearings comprised of at least one race with a hardened peripheral layer in which the peripheral layer that is to be hardened is exposed to the electric field of an inductor in order to be heated and is then quenched” (which reads upon “an induction-hardening system for induction hardening a bearing ring, the induction hardening system comprising”, as recited in the instant claim; paragraph [0002]).  Rollmann teaches that “at least two inductors are arranged above a joint zone (a) of the annular race to be hardened and heat the peripheral layer juxtaposed there to the hardening temperature” (which reads upon “a first inductor and a second inductor that each include a heating element for heating the to-be-hardened bearing ring”, as recited in the instant claim; paragraph [0010]).  Rollmann teaches “for heating of the subsequent middle zone (b), the inductors can be moved in opposite direction along the annular race (which reads upon “wherein the first and the second inductor are respectively disposed on a first and a second traversing element, wherein the traversing elements are configured to move the first and the second inductor in respectively opposite directions along the circumference of the bearing ring from a start zone (A) to a diametrically opposing end zone (E), wherein the first and the second inductor are each configured to heat the bearing ring from the start zone (A) up to the end zone (A)”, as recited in the instant claim; paragraph [0011]).  Rollmann teaches that “the inductors (at least 2, see paragraph [0010]) and the sprinklers are continually moved on their ring halves until they coincide again at a zone (c) lying opposite to the point of departure and again form a joint heating zone there” (which reads upon “a first inductor and a second inductor that each include a heating element for heating the to-be-hardened bearing ring and a quenching device for quenching the bearing ring heated by the heating element; and to quench after the heating”, as recited in the instant claim; paragraph [0013]).  Rollmann teaches that “after reaching the required hardening temperature of the zone (c), both inductors are lifted perpendicular from the surface of the race, and sprinklers are directed onto the zone (c)” (paragraphs [0014]-[0015]).  Rollmann teaches that “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (paragraph [0016]).  Rollmann teaches that “the sprinklers which are preferably pivoted to the inductors are turned-on and quench the center of the zone heated at the beginning and divide the zone heated to the hardening temperature into two halves” (paragraph [0016]).  Rollmann teaches that “it is possible to provide for a simultaneous pre-warming of the area lying opposite to the point of departure by way of a third inductor (vide FIG. 2), and that the third inductor is removed as soon as the other two inductors approach each other for hardening this zone and form a joint heating zone analogously to Pos. III of FIG. 1” (which paragraph [0016]).  Rollmann teaches that “when both inductors have formed a joint, closed heating zone wherein the race surface temperature ranges at the hardening temperature, both inductors move vertically away from the surface, and that by swiveling the sprinkler jet into the space between the race surface and the inductors, the joint heating zone is simultaneously quenched” (paragraph [0016]).  Rollmann teaches “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (which reads upon “mounted on a third carrier element, mounted on a fourth carrier element of the third traversing element,”, as recited in the instant claim; paragraph [0016]).  
Rollmann teaches a third inductor in the region of the end zone and teaches that the inductors preferable have sprinklers attached but is silent regarding explicitly teaching wherein at least one third quenching device is mounted on a traversing element movable within the end region (E) and configured to replace at least one of the first and the second quenching device devices in the end zone, and a fourth quenching device.  
Ardissone is similarly concerned with a device for performing localized induction quenching of circular mechanical components of large dimensions, in particular fifth wheels for rolling bearings (paragraph [0005]).  Ardissone teaches that “the third optional but preferred shower 20 and the fourth shower 300 are both arranged in a position normally away from the surface 2 to be hardened, for example they are mounted radially overhanging, in diametrically opposite positions, to the base of the mandrel 14, and are selectively available in front of a portion 200 (figures 2c and 2f) of the surface 2 to be hardened the shower 20 and 300b (figures 2b and 2c) of the surface 2 to be hardened the shower 300, in use diametrically opposite one another, by rotation in a radial plane with respect to the €TMaxis A of symmetry and possible rotation of the mandrel 14, for example by means of a motor-driven hinge 31 (illustrated in figure 1 only for the shower 20) which allows to bring them from a horizontal position (such as that illustrated in figure 1 for the shower 20) into a vertical position” (which reads upon “at least one third quenching device is mounted on a traversing element movable within the end region (E) and configured to replace at least one of the first and the second quenching device devices in the end zone”, as recited in instant claim 1; which reads upon “a fourth quenching device”, as recited in instant claim 2; paragraph [0032]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rollmann to include a third shower and a fourth shower, as taught by Ardissone to improve cooling.  In addition, Rollmann already teaches two quenching device mounted on traversing elements as stated above.  The only difference between claim 1 and the teachings of Rollmann is a third quenching device mounted on a traversing element.  The only difference between claim 2 and the teachings of Rollmann is a third quenching device mounted on a traversing element and a fourth quenching device mounted on a traversing element.  A court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP § 2144.04 VI B.  
Regarding limitations recited in claims 1-2, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  
Regarding claim 3, modified Rollmann teaches the system of claim 1 as stated above.  The difference between claim 3 and the system of modified Rollmann is a third traversing element being provided on which a third inductor including a third heating element is provided.  Rollmann already teaches at least two inductors which can be moved in opposite direction along the annular race as stated above.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP § 2144.04 VI B.  Regarding limitations recited in claim 3, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  
Regarding claims 4-5, modified Rollmann teaches the system of claim 1 as stated above.  Regarding limitations recited in claims 4-5, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 6-10, modified Rollmann teaches the system of claim 3 as stated above.  Rollmann teaches “the sprinklers which are preferably pivoted to the inductors are turned-on and quench the center of the zone heated at the beginning and divide the zone heated to the hardening temperature into two halves” (which reads upon “the first, second, and/or the at least one third quenching device are each attached to a first, second, and/or at least one third carrier element movable independently of the heating element of the associated inductor, wherein the carrier elements are configured to bring the respective quenching device into the operative position on the bearing ring to be processed and to remove it from the operating position thereon,”, as recited in the instant claim; paragraph [0016]).  Rollmann teaches that “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (paragraph [0016]; anything fastened can be unfastened or removed).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP § 2144.04 VI B.  Regarding limitations recited in claims 6-10, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  
Regarding claim 11, modified Rollmann teaches the system of claim 1 as stated above.  Rollmann teaches that “the inductor and the sprinkler once pass over the contour of the race of the entire ring in peripheral direction at a constant feedrate of the ring, so that each segment of the race is continuously heated and quenched” (paragraph [0004]).  Additionally, the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claims 12-13, Rollmann teaches “producing a bearing ring for large-size rolling bearings comprised of at least one race with a hardened peripheral layer in which the peripheral layer that is to be hardened is exposed to the electric field of an inductor in order to be heated and is then quenched” (which reads upon “an induction-hardening system for induction hardening a bearing ring, the induction hardening system comprising”, as recited in the instant claim; paragraph [0002]).  Rollmann teaches that “at least two inductors are arranged above a joint zone (a) of the annular race to be hardened and heat the peripheral layer juxtaposed there to the hardening temperature” (which reads upon “a first inductor and a second inductor that each include a heating element for heating the to-be-hardened bearing ring”, as recited in the instant claim; paragraph [0010]).  Rollmann teaches “for heating of the subsequent middle zone (b), the inductors can be moved in opposite direction along the annular race (which reads upon “wherein the first and the second inductor are respectively disposed on a first and a second traversing element, wherein the traversing elements are configured to move the first and the second inductor in respectively opposite directions along the circumference of the bearing ring from a start zone (A) to a diametrically opposing end zone (E), wherein the first and the second inductor are each configured to heat the bearing ring from the start zone (A) up to the end zone (A)”, as recited in the instant claim; paragraph [0011]).  Rollmann teaches that “the inductors (at least 2, see paragraph [0010]) and the sprinklers are continually moved on their ring halves until they coincide again at a zone (c) lying opposite to the point of departure and again form a joint heating zone there” (which reads upon “a first inductor and a second inductor that each include a heating element for heating the to-be-hardened bearing ring and a quenching device for quenching the bearing ring heated by the heating element; and to quench after the heating”, as recited in the instant claim; paragraph [0013]).  Rollmann teaches that “after reaching the required hardening temperature of the zone (c), both inductors are lifted perpendicular from the surface of the race, and sprinklers are directed onto the zone (c)” (paragraphs [0014]-[0015]).  Rollmann teaches that “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (paragraph [0016]).  Rollmann teaches that “the sprinklers which are preferably pivoted to the inductors are turned-on and quench the center of the zone heated at the beginning and divide the zone heated to the hardening temperature into two halves” (paragraph [0016]).  Rollmann teaches that “it is possible to provide for a simultaneous pre-warming of the area lying opposite to the point of departure by way of a third inductor (vide FIG. 2), and that the third inductor is removed as soon as the other two inductors approach each other for hardening this zone and form a joint heating zone analogously to Pos. III of FIG. 1” (which paragraph [0016]).  Rollmann teaches that “when both inductors have formed a joint, closed heating zone wherein the race surface temperature ranges at the hardening temperature, both inductors move vertically away from the surface, and that by swiveling the sprinkler jet into the space between the race surface and the inductors, the joint heating zone is simultaneously quenched” (paragraph [0016]).  Rollmann teaches “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (which reads upon “mounted on a third carrier element, mounted on a fourth carrier element of the third traversing element,”, as recited in the instant claim; paragraph [0016]).  Rollmann teaches “the sprinklers which are preferably pivoted to the inductors are turned-on and quench the center of the zone heated at the beginning and divide the zone heated to the hardening temperature into two halves” (which reads upon “third and fourth carrier elements being configured to bring the third and fourth quenching devices into an operative position and move them toward each other in the circumferential direction”, as recited in the instant claim; paragraph [0016]).  Rollmann teaches that “at least two inductors, preferably two induction coils or two pairs of induction coils, and sprinklers preferably fastened thereto, are arranged above a zone of the race to be hardened which is small in relation to the ring diameter” (paragraph [0016]; anything fastened can be unfastened or removed).  
Rollmann teaches a third inductor in the region of the end zone and teaches that the inductors preferable have sprinklers attached but is silent regarding explicitly teaching at least one third quenching device is provided that is configured to replace at least one of the first and the second quenching devices in the end zone, and wherein a third inductor including a third heating element is mounted on a third traversing element and a third quenching device mounted on a third carrier element of a third traversing element and a fourth quenching device mounted on a fourth carrier element of the third traversing element.  
Ardissone is similarly concerned with a device for performing localized induction quenching of circular mechanical components of large dimensions, in particular fifth wheels for rolling bearings (paragraph [0005]).  Ardissone teaches that “the third optional but preferred shower 20 and the fourth shower 300 are both arranged in a position normally away from the surface 2 to be hardened, for example they are mounted radially overhanging, in diametrically opposite positions, to the base of the mandrel 14, and are selectively available in front of a portion 200 (figures 2c and 2f) of the surface 2 to be hardened the shower 20 and 300b (figures 2b and 2c) of the surface 2 to be hardened the shower 300, in use diametrically opposite one another, by rotation in a radial plane with respect to the €TMaxis A of symmetry and possible rotation of the mandrel 14, for example by means of a motor-driven hinge 31 (illustrated in figure 1 only for the shower 20) which allows to bring them from a horizontal position (such as that illustrated in figure 1 for the shower 20) into a vertical position” (which reads upon “at least one third quenching device is provided that is configured to replace at least one of the first and the second quenching devices in the end zone”, as recited in the instant claim; which reads upon “a fourth quenching device”, as recited in instant claim 13; paragraph [0032]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rollmann to include a third shower and a fourth shower, as taught by Ardissone to improve cooling.  
In addition, Rollmann teaches two quenching device mounted on traversing elements as stated above.  Rollmann teaches at least two inductors which can be moved in opposite direction along the annular race as stated above.  The only difference between claim 12 and the teachings of Rollmann is a third quenching device, and a third inductor including a third heating element mounted on a third traversing element.  The only difference between claim 13 and the teachings of Rollmann is a third inductor including a third heating element is mounted on a third traversing element and a third quenching device mounted on a third traversing element and a fourth quenching device mounted on the third traversing element.  A court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP § 2144.04 VI B.  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP § 2144.04 VI B.  
Regarding limitations recited in claims 12-13, which are directed to a manner of operating disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733